841 F.2d 1132
268 U.S.App.D.C. 307
TRANSPORTATION INSTITUTE, et al.v.Elizabeth H. DOLE, as Secretary of Transportation, et al., Appellants.
No. 85-5619.
United States Court of Appeals,District of Columbia Circuit.
Aug. 18, 1987.

Jonathan Blank, Kathryn P. Broderick, Washington, D.C., for Transp. Institute.
James M. Altman, Great Neck, N.Y., for Seafarers Intern.
Larry Lavinsky, Joan McAvoy, New York City, for intervenors.
Edward Silver, New York City, for Joint Maritime Congress et al.
Before WALD, Chief Judge, ROBINSON and BORK, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the joint motion for order vacating judgment and dismissing action for mootness, it is


2
ORDERED, by the Court, that the aforesaid motion is granted and the February 21, 1985 judgment and opinion of the District Court, 603 F.Supp. 888 (D.C.1985), is hereby vacated and the above entitled case is hereby remanded to the district court with directions to dismiss the action as moot.


3
The Clerk is directed to transmit a certified copy of this order to the Clerk of the District Court in lieu of formal mandate.